      Case 2:21-cv-00452-RFB-VCF Document 9 Filed 04/09/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and TICOR
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     BANK OF NEW YORK MELLON,                        Case No.: 2:21-CV-00452-RFB-VCF
19                            Plaintiff,               STIPULATION AND ORDER TO
                                                       EXTEND TIME TO RESPOND TO
20                    vs.                              COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                  FIRST REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and Ticor
25
     Title of Nevada, Inc. (“Ticor Agency”) (collectively “Defendants”) and plaintiff The Bank of
26
     New York Mellon (“BONY”), by and through their respective attorneys of record, which hereby
27
     agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
          Case 2:21-cv-00452-RFB-VCF Document 9 Filed 04/09/21 Page 2 of 3



1             1.      On March 18, 2021 BONY filed its complaint in the Eighth Judicial District Court
2    for the State of Nevada;
3             2.      On March 18, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5             3.      Chicago Title and Ticor Agency’s responses to BONY’s complaint are currently
6    due on April 16, 2021;
7             4.      Counsel for Defendants request a 35-day extension, through and including Friday,
8    May 21, 2021 for Defendants to file their respective responses to BONY’s complaint to afford
9    Defendants’ counsel additional time to review and respond to BONY’s complaint.
10            5.      Counsel for BONY does not oppose the requested extension;
11            6.      This is the first request for an extension made by counsel for Defendants, which is
12   made in good faith and not for the purposes of delay.
13            7.      This stipulation is entered into without waiving any of Defendants’ objections
14   under Fed. R. Civ. P. 12.
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                 2
                   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00452-RFB-VCF Document 9 Filed 04/09/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Friday, May 21, 2021.
3    Dated: April 8, 2021                       SINCLAIR BRAUN LLP
4

5                                               By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendants
                                                      CHICAGO TITLE INSURANCE COMPANY
7                                                     and TICOR TITLE OF NEVADA, INC.
8    Dated: April 8, 2021                       WRIGHT FINLAY & ZAK, LLP
9

10                                              By:    /s/-Darren T. Brenner
                                                      DARREN T. BRENNER
11
                                                      Attorneys for Plaintiff
                                                      THE BANK OF NEW YORK MELLON
12

13   IT IS SO ORDERED.
                                    April
                        9th day of _____________,
14          Dated this _____                      2021.

15                                              __________________________________________
                                                CAM FARENBACH
16                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
